Dissenting Opinion by
Mr. Justice Ladner:
I must dissent from the majority opinion because with all due respect I must say it does not give to the *37testator’s unambiguous language tbe full effect to which it is entitled.
In construction of wills two propositions should be regarded as basic and fundamental. (1) A testator has the right to make a bequest or legacy in such amount and in such manner and free of all taxes of any kind and character. When he does so no difficulties, fancied or real, in carrying out his wishes gives us any right to disregard his plain directions. (2) Simple unambiguous language must be given its full effect or as has been more frequently said, “. .. it is not the province of the court ‘to consider what the testator possibly intended, but only what intention is expressed in the language used.’ ” Conner’s Estate, 346 Pa. 271, 29 A. 2d 514 (1943). In other words it is not what the testator may have meant but the meaning of the language used: Farmers Trust Co. v. Wilson, 361 Pa. 43, 63 A. 2d 14 (1949).
The testator here said in item Sixth — “All the bequests, legacies and devises herein contained are to be free from any and all taxes lawfully imposed or to be imposed by the United States Government or any State Government or any Municipal authority thereof, which taxes are to be paid by my estate.” (emphasis supplied) There is no language more sweeping or more all inclusive that any testator could have used.
In Ehrlich v. Brogan, 262 Pa. 362, 105 A. 511 (1918), a deed reserving a ground rent required payment of an annual rent or sum of $10,000, without any deduction, defalcation or abatement for any taxes charges or assessments whatsoever, “it being the express agreement of the said parties that the said Daniel E. Brogan, his heirs and assigns shall pay all taxes whatsoever that shall hereafter be levied or assessed by virtue of any law whatever as well on the said hereby granted lot and buildings thereon erected or to be *38erected as on the said yearly rent now charged thereon.” This language we and the Superior Court (see Van Beil v. Brogan, 65 Pa. Superior Ct. 384 [1917] held included the federal income tax. In North Pa. R. R. Co. v. Phila & Reading Company, 249 Pa. 326, 95 A. 100 (1915), a lease between two railroads required the lessee to “pay all taxes and assessments . . . upon the yearly payments herein agreed to be made.” And also, that the lessee should “pay all taxes, charges, levies, claims, liens and assessments of any and every kind, which, during the continuance of the term hereby demised, shall in pursuance of any lawful authority, be assessed or imposed on the demised premises, or any part thereof etc.” It was held this included the income tax ordinarily payable by the lessor. In Philadelphia City Passenger Ry. Co. v. Phila. Rapid Transit Co., 263 Pa. 561, 107 A. 329 (1919), a covenant in a lease to pay all taxes lawfully imposed on the lessor, or for which the lessor would be liable on account of earnings or profits was held broad enough to include federal income tax and war excess profit tax. In Phila., Germantown & Norristown R. R. v. Phila. & Reading Ry. Co., 265 Pa. 325, 108 A. 528 (1919), it was also held that all means all.
These cases are not really distinguished by the majority opinion but rather dismissed from consideration with the statement that they relate to the interpretation of language in documents other than “wills.” I do not see why the nature of a document has anything to do with the meaning of the words used. The meaning of unambiguous language must be the same regardless of the instrument in which it is used and we have hitherto so held: Teacher v. Kijurina, 365 Pa. 480, 486, 76 A. 2d 197 (1950); cf. Maxwell v. Saylor, 359 Pa. 94, 103, 58 A. 2d 355 (1948). Nor do I regard Magee’s Estate, 205 Pa. 37, 54 A. 491 (1903) as controlling this case. There not only was the tax *39clause essentially different but the testator did not give a definite sum of money as “income free from deduction of taxes” whereas here he did.
While we are without precedent in our jurisdiction of a will case in which words “any and all taxes” were construed as including income taxes there is a well considered precedent in New York, viz., Johnson Estate, 211 N. Y. Supp. 276, aff. sub nom In re Pflomm, 150 N.E. 534 (241 N.Y. 513) (1925) where the words “any and all” were construed as including income taxes.
There remains but to be said that there is not a line or a jot in the entire will that raises any ambiguity in the language of the tax clause. On the contrary it plainly indicates the testator regarded Mrs. Ellis as the primary object of his bounty and that he wanted her to enjoy a net income of $7,000 per month for the rest of her life and therefore expressly directed that all “taxes are to be paid by my estate.” The charitable remainderman is not in existence but is to be formed some indefinite time in the future, if and when there is sufficient income accumulated to establish and endow an asylum for the deaf, dumb and blind. Testator showed no special regard nor any great interest in this charity. Unlike many similar charitable bequests1 in which testators with meticulous care specify how their charities are to be organized, managed, conducted, etc., this testator indicated little concern, indeed seemed utterly indifferent, casting the whole responsibility as it were on some future court to work out.
I agree with the first impression of the learned judge below when he said in his adjudication, “it is significant that the testator used the expression, ‘any *40and all taxes’, and did not limit the tax-free provision to the estate, inheritance or transfer taxes.”
I would reverse the decree of the court below.
Mr. Chief Justice Drew joins in this dissent.

 e.g., Girard v. Philadelphia, 4 Rawle 322, 325 (1833) ; City of Philadelphia v. The Heirs of Stephen Girard, 45 Pa. 9 (1863) ; Ellis’s Estate, 8 D. & C. 775, 779 (1926) ; Ashbridge’s Estate, 61 D. & C. 279, 280 (1948).